Title: Report on the Salaries, Fees, and Emoluments of Persons Holding Civil Office Under the United States, [26 February 1793]
From: Hamilton, Alexander
To: President of the Senate


[Philadelphia, February 26, 1793Communicated on February 27, 1793]
[To the President of the Senate]
The Secretary of the Treasury, in obedience to the order of the Senate of the 7th of May last, respectfully transmits herewith sundry statements of the Salaries fees and Emoluments for one Year ending the first of October 1792, of the Persons holding civil offices or employments under the united States (except the Judges) as far as Returns have been rendered—together with the disbursements and Expences in the discharge of their respective offices and employments for the same Period.


No I.
relating to the Department of State


No. II
Treasury Department.






A Office of the Secretary of the Treasury


B Ditto Comptroller


C Ditto Commissioner of the Revenue


D Ditto Auditor


E Ditto Register


F Ditto Treasurer





No III
Department of war


No IV
Board of Commissioners


No V
Mint Establishment


No VI
Office of the Secretary of the Senate


No VII
Ditto Clerk of the House of Representatives


No VIII
Letter from the Governor of the Territory Northwest of the Ohio


No IX
Letter from the Attorney General


No X
District Attornies


No XI
Marshalls of the Districts


No XII
Clerks of the District Courts


No XIII
Offices of the Commissioners of Loans


No XIV
Collectors of the Customs



Naval officers



Surveyors



Cutter Establishment



Inspectors, Gaugers, weighers, measurers and Boatmen employed by the Collectors


No XV
Supervisors of the Revenue


No XVI
Inspectors of the Revenue for Surveys


No XVII
Superintendents of Lighthouses


No XVIII
Keepers of Lighthouses


The Statements numbered from I to IX inclusively, and the letters relating to the object, are transmitted in their original state, as rendered by the several officers.
No. X to XVIII inclusively are stated under each particular head, from the accounts which have been received from the offices to which they respectively relate.
No 19 is a List, specifying the Persons of whom no information has yet been received on the subject.
All which is humbly submitted
Alexander HamiltonSecy of the Treasury
Treasury DepartmentFebruary 26 1793
